Andrias, J.
(dissenting). I dissent and would affirm the denial of Citibank’s motion for summary judgment dismissing plaintiffs claim of employment discrimination.
As properly held by the IAS court, construing it in a light *152most favorable to plaintiff, as we must with regard to the party moved against, the evidence indicating that Citibank terminated plaintiff, a 20-year employee with an unblemished work history, at the conclusion of her short-term disability leave without attempting to offer her a reasonable accommodation for her disability that would permit her return to work, as plaintiff had repeatedly requested, was sufficient to raise a triable issue as to whether defendant impermissibly discriminated against plaintiff by reason of her disability (see Parker v Columbia Pictures Indus., 204 F3d 326, 338 [2d Cir 2000]; Executive Law § 292 [21]).
The majority’s conclusion that plaintiff failed to propose reasonable accommodation and that her request for an alternative position “without customer or people contact” is unreasonable as a matter of law is based upon inferences which are based upon its interpretation of conflicting testimony by plaintiff and Citibank employees. What is uncontradicted is plaintiffs allegation, supported by the testimony of Ms. Smiley-Edwards, her supervisor Ms. Genao, and CNA’s claims administrator, that after she asked Citibank to help her find an alternative position in the company, it did absolutely nothing to attempt to ascertain whether there were any available positions that fit her varied experience and qualifications. Instead, she was given the “take it or leave it” option of returning to her old job or being terminated.
That cannot be deemed, as a matter of law, to be the interactive process envisioned by both state and federal disability discrimination statutes and is insufficient to satisfy Citibank’s statutory obligation to provide “reasonable accommodation.”
Mazzarelli, J.P., and Gonzalez, JJ., concur with Catterson, J.; Andrias, J., dissents in a separate opinion.
Order, Supreme Court, Bronx County, entered October 5, 2004, reversed, on the law, without costs, and defendant’s motion to renew a prior order with respect to its motion for summary judgment granted. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint.